DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 05/24/2022.

 				Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 05/24/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to an automatically encrypting a short message, a storage device and a mobile terminal. The method comprises: matching a number and content of a short message respectively with a pre- set short message encryption number group and a key word database; if the matching succeeds, performing encryption processing on the short message; and distributing the short message to an application program having the authority to monitor the short message. The short message content is encrypted before the application program receives the short message, preventing important information from being maliciously stolen by the application program. 
 
	Independent claim 17, recite the uniquely distinct features of “performing an encrypting operation on the message if the mobile terminal successfully matches the number of the message with the predetermined message encrypting number set; otherwise, utilizing the mobile terminal to match the content of the message with a predetermined keyword database and performing an encrypting operation if the content of the message contains a keyword; if the number of the message is not in the predetermined message encrypting number set and the content of the message does not contain any keyword in the predetermined keyword database, then searching a local address book of the mobile terminal to determine whether the number of the message is in the address book; if the number of the message is in the address book, encrypting the content of the message through an encrypting algorithm and putting the number of the message into the message encrypting number set; and utilizing the mobile terminal to send the message to all applications having a message monitoring authority.


 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claim 17. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496